UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
CHARLES PARSLEY,

                                   Petitioner,                 ORDER LIFTING STAY

                 -against-                                     19 Civ. 4756 (VB)(PED)

J. LAMANNA,

                                    Respondent.
-----------------------------------------------------X

         On November 11, 2019, this Court stayed this action on the basis of petitioner’s

representation that his pending coram nobis petition presented one of petitioner’s habeas claims

to the state courts. [Dkt. 14.] On October 13, 2020, petitioner – without addressing the ongoing

stay – moved to amend his petition to add a claim related to a staged video re-enactment in

which petitioner claims he was required to participate. [Dkt. 17.] Notably, petitioner’s motion to

amend does not indicate whether or how the video re-enactment claim was presented to any state

court.

         On January 8, 2021, respondent moved to lift the stay on the ground that the coram nobis

petition which was the basis for the stay had been denied by all relevant state courts. [Dkt. 18.]

On February 3, 2021, petitioner requested that the Court maintain the stay on the basis of a

pending petition pursuant to § 440.20, N.Y. Crim. P. L. [Dkt. 19.] On February 17, 2020,

respondent filed a response, observing that petitioner’s § 440.20 petition raised a discrete

sentencing issue which, although undecided, “is of no relevance to the instant habeas petition.”

[Dkt. 20.] Petitioner filed a brief reply taking issue with respondent’s description of the

sentencing issue. [Dkt. 21.]

         On this record, the Court agrees that petitioner’s sentencing-related § 440.20 petition is
not a basis for a further stay of this habeas action. Accordingly, the stay is LIFTED.

Respondent is directed to reply to petitioner’s outstanding motion to amend [Dkt. 17] no later

than May 28, 2021; respondent’s submission should address whether petitioner has presented his

video re-enactment claim in any state forum. Any reply from petitioner is due by June 28, 2021.

       The Clerk shall terminate the motion at Dkt. 18, and mail a copy of this Order to

petitioner at the address appearing on the docket.

Dated: April 28, 2021                                 SO ORDERED
       White Plains, New York

                                                      ___________________________
                                                      PAUL E. DAVISON, U.S.M.J.




                                                -2-
